DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

               VITO'S GOURMET PIZZA SOUTH, LLC,
                          Appellant,

                                    v.

    JOHN SLOCOMB, KELLY KIRBY, and NATHAN STRICKLAND,
                         Appellee.

                              No. 4D19-462

                         [February 27, 2020]

   Appeal and cross-appeal from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Jeffrey R. Levenson, Judge; L.T. Case
No. CACE 14-009645 (09).

  Robert O. Dugan of Buckner, Shifrin, Etter, Dugan & Bradfute, P.A.,
Miami, for appellant.

  Lawrence S. Ben and Andrew S. Ben of The Ben Law Firm, PLLC, Fort
Lauderdale, for appellee.

PER CURIAM.

  Affirmed.

WARNER, KLINGENSMITH and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.